ORDER
Laserfacturing, Inc. et al. move without opposition to reinstate this appeal.
On January 13, 2012, 2012 WL 1379944, this appeal was dismissed without prejudice to reinstatement because of Old Careo Liquidated Trust (OCLT)’s bankruptcy proceedings in the United States District Court for the Southern District of New York. Laserfacturing states that the bankruptcy judge granted a limited modification of the plan injunction with respect to this appeal provided that the parties waive oral argument and forfeit any additional briefing.
Upon consideration thereof,
It Is OrdeRed That:
(1) The motion for reinstatement is granted. The case is ready to be assigned to a merits panel.
(2) A copy of the motion and this order shall be transmitted to the merits panel assigned to the case to inform the panel of the bankruptcy judge’s order.